department of the treasury int ernal revenue service washington d c cc pa cbs bo3 postn-112511-02 o f f i c e o f c h i e f c o u n s e l number release date uil memorandum for mary e pierce senior attorney cc ct bal cin from joseph w clark chief branch collection bankruptcy and summonses subject cable communication policy act’s effect on the sec_7602 summons authority facts the service is currently pursuing a criminal investigation of taxpayer a although the service has not determined whether to pursue charges for filing a materially false return or for criminal_tax_evasion the service has already collected sufficient evidence to prove the taxpayer has violated a criminal provision of the internal_revenue_code irc to determine the extent of unreported income the service has issued a summons to the taxpayer’s cable provider for all of the subscriber’s billing records the cable company has refused to comply with the summons citing the cable communication policy act the act the service now wishes to enforce the summons issue the act requires a governmental entity to obtain court approval before obtaining personally identifiable information pii from a qualifying cable operator u s c s sec_551 the irc grants the service broad authority to summons information from third parties when investigating taxpayers see generally sec_7602 if the service attempts to summons a cable operator that is covered by the act does this section create additional requirements for the service’s administrative_summons conclusion the scope of u s c s sec_551 affects a summons issued pursuant to the authority in sec_7602 accordingly when summoning pii as defined in sec_551 about a taxpayer from a cable operator the service must reasonably suspect the taxpayer has violated a criminal provision of the tax code and must obtain a court order prior to production of the documents however if the cable company also provides either telephone or internet service then the administrative_summons alone will permit the service to obtain information from the cable company relevant to the internet or telephone service to the extent it would have been able to obtain information from an internet service provider or a telephone company that did not deliver cable service additionally if the information sought is not pii as defined in sec_551 then there is no additional requirement for an irc summons legislative_history congress enacted the act in to establish national policies and guidelines for the cable industry in passing the act congress noted that cable systems particularly those with a 'two-way' capability have an enormous capacity to collect and store pii about each cable subscriber h_r rep no 98th cong 2d sess u s code cong admin news p subscriber records from interactive systems congress noted can reveal details about bank transactions shopping habits political contributions viewing habits and other significant personal decisions id addressing this concern congress created privacy rights that appl y to all individually identifiable information collected by a cable operator over the cable system regarding its subscribers whether collected in the course of providing a cable service or other service to the subscribers id pincite furthermore t his section governs the information practices of cable operators and is not intended to regulate the activities of those parties other than the cable operator who provide services over the cable system id to address these concerns congress created a system that prevents disclosure except in limited circumstances subsection c limits the disclosure of pii collected by a cable operator to those situations where such disclosure is necessary to render a cable service or to conduct a legitimate business activity related to a cable service where authorized electronically or in writing by the subscriber or where required by court order provided the proper procedures have been followed id pincite the exceptions for government entities are governed by u s c s sec_551 and c d subsection h establishes limits on how government authorities may have access to pii about subscribers id pincite the congress is recognizing a right of privacy in personally identifiable information collected and held by a cable this order may be obtained in a proceeding to enforce the summons 2the original version of sec_551 only contained the exception currently codified in subsection h however sec_551 was amended in the usa patriot act of adding an additional exception pub_l_no 115_stat_272 sec_211 date codified in relevant part pincite u s c s c d company with a standard based on the recommendations of the privacy protection study commission report ‘personal privacy in an information society3’ see page id pincite citation in original in that report the commission discusses in some detail the service’s summons power the commission in general concluded that records in which an individual has an expectation of confidentiality should not be accessible to the government unless a compelling governmental interest outweighing the individual’s interest to be free from government intrusion can be shown personal privacy pincite current code structure u s c s sec_551 creates a self-contained privately enforceable scheme for the protection of cable subscriber privacy by providing in pertinent part c disclosure of personally identifiable information except as provided in paragraph a cable operator shall not disclose personally identifiable information concerning any subscriber without the prior written or electronic consent of the subscriber concerned and shall take such actions as are necessary to prevent unauthorized access to such information by a person other than the subscriber or cable operator a cable operator may disclose such information if the disclosure is- b subject_to subsection h of this section made pursuant to a court order authorizing such disclosure if the subscriber is notified of such order by the person to whom the order is directed d to a government_entity as authorized under u s c s et seq et seq or et seq except that such disclosure shall not include records revealing cable subscribers selection of video programming from a cable operator 3hereafter personal privacy 4that report clearly contemplates the irs summons power for example the report notes that even though a taxpayer has been granted intervention rights under the irc for 3rd party summonses he has no actual ability to protect his privacy rights in information because he has no legal_interest to defend or to balance against the government’s desire for the record personal privacy pincite to the report discusses the service’s broad ability to get at information using its administrative_summons id pincite it then states that the agents of the internal_revenue_service for example have exercised their power to issue summonses in questionable and improper ways id pincite since congress cites to a report that addresses the service’s summons power congress apparently contemplated the effect of the act on the service h disclosure of information to governmental entity pursuant to court order except as provided in subsection c d a governmental entity may obtain personally identifiable information concerning a cable subscriber pursuant to a court order only if in the court_proceeding relevant to such court order- such entity offers clear_and_convincing evidence that the subject of the information is reasonably suspected of engaging in criminal activity and that the information sought would be material evidence in the case and the subject of the information is afforded the opportunity to appear and contest such entity's claim of the sections cited in subsection c d only u s c s sec_2701 et seq is relevant to this discussion sec_2701 et seq prevents unauthorized access to electronic communications service records an electronic communications service is any entity that gives users the ability to send or receive wire or electronic communications u s c s wire communications include any aural communication that uses a switching station owned or operated by an entity involved in interstate or international trade ie a telephone company id at electronic communications is defined in subsection as any transfer of signs signals writing images sounds data or intelligence of any nature transmitted in whole or in part by a wire radio electromagnetic photoelectronic or photooptical system that affects interstate or foreign_commerce with exceptions not relevant here the electronic communications envisioned by this statute are specific communication between private businesses or individuals 731_fsupp_1227 e d pa thus as congress stated in passing the usa patriot act sec_551 clarifies that when a cable company is providing the services of a telephone company or internet service provider that cable company must comply with the same laws governing the interception and disclosure of wire and electronic communications that currently apply to all other telephone_companies or internet service providers the amendment does not affect the current prohibition under h of the communications act concerning the released records that reveal 5the other sections deal with actual interception and monitoring of a communication 6courts have rejected the argument that cable service is a transmission of images as envisioned in section see 582_fsupp_376 n d oh 731_fsupp_1227 e d pa what a customer chooses to view h_r rep 107th cong 1st sess emphasis in original thus if the cable company is also an internet service provider u s c s sec_2703 provides several exceptions to the general prohibition of releasing information most importantly c states a provider of electronic communication service or remote computing service shall disclose to a governmental entity the- a name b address c local and long distance telephone connection records or records of session times and durations7 d length of service including start date and types of service utilized e telephone or instrument number or other subscriber number or identity including any temporarily assigned network address and f means and source of payment for such service including any credit card or bank account number of a subscriber to or customer of such service when the governmental entity uses an administrative subpoena authorized by a federal or state statute application to the only court to address whether the service’s summons power is covered by the act is united_states v cox cable aftr2d n d fla in that case the court was faced with a motion to quash an irs summons because the service had not obtained a court order pursuant to u s c s sec_551 the service had summoned a summary of the monthly billing amounts for a four-year period the court stated the act was designed to protect cable subscribers from disclosure of information related to their personal viewing habits and their personal transactions especially those that may be utilized surreptitiously for commercial 7prior to sec_2703 permitted access to toll billing records the usa patriot act replaced this language with local and long distance telephone connection records or records of session times and durations pub_l_no 115_stat_272 date codified in u s c s c c however it is clear from the legislative_history that the purpose of the amendment to subsection c was to expand the scope of records available to include the method of payments see generally h_r rep 107th cong 1st sess thus chief_counsel believes the service can continue to use administrative summonses for telephone and internet billing records 8in that case the service did not assert that the information was not pii as envisioned by the code thus the issue was not before the court purposes in this case the information that the irs is seeking is not related to viewing habits and will not be used for commercial purposes therefore it does not appear to fall within the statute’s scope however i also note that the plain language of sec_551 expressly prohibits governmental entities from seeking personally identifiable information from a cable company without first obtaining a court order the court further noted congress could have excluded the irs from compliance with the cable subscriber privacy_act in the same way that it did with the right to financial privacy_act or the privacy_act however the cable subscriber privacy_act contains no such exclusionary provision nor is there an expressed exclusion in the internal_revenue_code additionally i cannot read an implied exclusion for the irs into the cable subscriber privacy_act based on the exclusions found in other statutes the cable subscriber privacy_act is the most recent of these statutes and according to the rules of statutory construction the statute last in time prevails as the most recent expression of the legislature’s will although it is unlikely that congress wanted to make the irs subject_to the cable subscriber privacy_act a plain reading of the statute suggests that it is id internal citations omitted ultimately the court held that the service’s summons is included under the act but that the service made a satisfactory showing to obtain a court order id this view is consistent with the history of the act as noted above congress cited the personal privacy report in discussing disclosure to government entities this report had significantly addressed administrative summonses in general and the service’s power in particular thus congress most likely was aware of the act’s potential reach additionally in the usa patriot act amendment to sec_551 congress added an exclusion for administrative summonses when the cable company provides internet or telephone service to the taxpayer since the plain language of the statute would include sec_7602 sec_2 it appears that the potential effect on the service’s ability to summons was apparently considered by congress and congress has created a limited exclusion for the service’s summons when the cable company provides internet telephone service we believe the service is bound by the requirements of u s c s sec_551 when summoning pii from a cable company however we note that if the taxpayer subscribes to either internet or telephone service through the cable company the service may obtain whatever information they could obtain from either of those types of companies independently definition of pii although the service must follow u s c s sec_551 to obtain pii from a cable company there are no additional requirements for obtaining information that does not qualify as pii from a cable subscriber pii is not expressly defined in the statute in the past the service has taken the position that pii only includes information collected over a cable system however since the courts have twice rejected this position albeit in the context of private litigants and since congress has since amended the act to exclude certain information in the internet telephone setting that presumably would not be collected over the cable system we believe that pii is any information collected by the cable company that identifies a particular person regardless of the source of the information the earliest case to address the definition of pii was 699_fsupp_851 d ks in warner a cable customer sued the cable operator under u s c s sec_551 alleging that the company had violated both the disclosure and record keeping provisions of the act the operator attempted to avoid liability by asserting that because the information gathered on its customers was not collected through the cable system it was not pii and sec_551 did not apply the court rejected this argument stating defendant apparently bases its argument on a statement made in a preliminary house report on the bill which stated that the act created privacy protection for individually identifiable information collected by a cable operator over the cable system id pincite u s code cong admin news pincite emphasis added however the only place this limiting language appears in the cable act itself is at sec_551 that section limits the ability of cable operators to collect pii through the cable system that section is unrelated to the provisions in question here sec_551's disclosure requirements or sec_551's record retention limitations defendant's argument is without merit id pincite to additionally the tenth circuit has addressed this issue in 973_f2d_874 10th cir in scofield the plaintiff alleged that the notices the cable company provided failed to adequately inform them of the nature of pii being maintained by the cable company as required by u s c s dollar_figure id pincite the cable company countered that the two letters it sent annually when taken as 9the only definition contained in the code is a list of exclusions for certain types of information none of which are relevant for a subsection h proceeding 10although not relevant to the service u s c s sec_551 a requires a cable company to notify the subscribers of information that is being collected about them subsection d requires the cable company to provide the subscriber with access to the pii collected and subsection f provides a private cause of action against the cable company for any violation additionally f permits recovery_of the greater of actual or statutory damages a whole constituted adequate notice under the act id the lower court agreed with the plaintiff and awarded the statutory damages of dollar_figure for each year inadequate notice had been sent id at on appeal the district_court agreed that the act was applicable but reversed the award of damages the court first stated that telecable’s system was not two-way and thus telecable's system is capable only of transmitting television signals into subscriber homes id pincite therefore telecable cannot ‘use the cable system to collect pii ’ concerning its subscribers and the limits found in sec_551 b on the collection of pii are inapposite id however the court relying on the definition of cable service refused to limit the act to two-way cable services and went on to analyze whether telecable had provided sufficient notice to the subscriber of the type of pii it was collecting id pincite the court stated the notice disclosed that telecable maintained certain items of information such as the name address and ‘other personally identifiable information’ such as billing and payment information the number of television sets connected to cable and the service option since all of the information that telecable collects is of this same nature these illustrations were sufficient to satisfy the notice requirement id pincite since the court found that information could not be collected over the cable lines the notice requirement only applies to pii and the court held that the notice requirement was adequate the court implicitly held that there is no requirement that information be collected over the cable network finally congress amended the act as part of the usa patriot act of as discussed above congress added certain exceptions for electronic communications_services specifically the code now permits access via an administrative_summons to name address and source of payment for such service including any credit card or bank account number when the cable company also provides internet or telephone services u s c s sec_2703 in light of the previous court holdings cited above the specific references to information that would presumable be collected at the creation of an account and thus not collected over the system and a re-examination of the legislative_history we no longer believe that information must be collected over the cable system to constitute pii under the act thus the source of the information should not be considered in determining if an administrative_summons can issue enforcement proceedings in any case that u s c s sec_551 is applicable we believe that a summons enforcement proceeding is an appropriate mechanism to obtain the approval required by the act the act states that a government_entity may get a court order for the information if in the court_proceeding relevant to such court order there is clear and 11subsection b limits the types of pii that may be collected over the cable system convincing evidence that suspect is reasonably suspected of criminal activity the pii sought is material to that activity and the subject of the information is afforded the opportunity to appear and contest such entity’s claims u s c s sec_551 since the act does not define a particular forum and because the united_states district_court has a general grant of jurisdiction to determine all matters that arise under the laws of the united_states see u s c s sec_1331 we believe a summons enforcement proceeding in a federal district_court is adequate standard of proof as mentioned above u s c s sec_551 requires that in a court_proceeding in which the government seeks pii the government must establish a reasonable suspicion that the subscriber is engaging in criminal activity and the subscriber must be afforded an opportunity to intervene the plain language’s requirement that there be a reasonable suspicion of criminal activity is consistent with the standard adopted in the recommendations of the privacy protection study commission report ‘personal privacy in an information society’ as cited by congress dollar_figure thus field counsel should be advised that cable records can only be obtained when the service can prove there is a likelihood of a violation of a criminal provision of the irc in cases when there was either no return filed or a return was filed but there is other evidence that it is materially inaccurate the service should be able to meat its burden_of_proof in court the subscriber will then have to disprove the service’s claim or the summons will be enforced however when conducting a purely civil investigation the service should attempt to obtain the desired information from sources other than the cable records notice requirements u s c s sec_551 states that a cable operator shall not disclose personally identifiable information concerning any subscriber and shall take such actions as are necessary to prevent unauthorized access to such information subsection h states that in order for the government to obtain information the subject of the information must be afforded the opportunity to appear in the court_proceeding and contest such entity's claim of a reasonable suspicion of a crime furthermore subsection a requires the cable company to notify the subscriber of the limitations with respect to the collection and disclosure of information by a cable operator and the right of the subscriber under subsections f and h to enforce such limitations there is nothing in the act that requires the service to inform the subscriber of proceedings for obtaining the information rather the act provides that if the proper judicial proceeding is not followed and the cable company releases information the cable company has made an unauthorized disclosure as defined in subsection c accordingly the cable company has sole responsibility for preventing an unauthorized release of information the cable company is responsible to file a motion to quash interestingly the study has extensive recommendation for administrative summonses that were not adopted in the code id pincite the irs summons and provide notice to the subscriber of any proceedingsdollar_figure the service has no affirmative duty in this regard remedy for improperly disclosed information u s c s sec_551 provides a civil remedy against the cable company for unauthorized disclosures in district_court damages are set at the highest of actual damages dollar_figure per day of violation or dollar_figure per violation id subsection f states t he remedy provided by this section shall be in addition to any other lawful remedy available to a cable subscriber but for the act sec_7602 would clearly permit the service to access this information see generally 379_us_48 establishing broad authority for irs summons with only minimal limitations thus assuming the service follows appropriate procedures for summoning information there would be no other lawful remedy available for the release of the information the subscriber’s sole remedy for disclosure to the irs by a cable company would lie in a civil_action against the cable company if you have any questions regarding this matter please contact 13since suspicion of criminal activity must be shown these cases will arise primarily in a criminal investigation in which the notice requirements of are exempted sec_7609 c e
